Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2021 has been entered.
Claims 4-6 and 14-16 are currently withdrawn while also being amended. Claims 12 and 17 are withdrawn. Claims 1-3, 7-11, 13, and 18 are pending of which claims 1-3, 13, and 18 are currently amended. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-11, 13, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No: 10,205,506 (Mogi et al). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are significantly similar in their claimed approach to providing a communication apparatus, communication medium, and storage medium in a network that uses proxies, wireless signals, and takes into account periods. This substantial similarity is illustrated below by comparing an independent claim of the present application against a patented independent claim.
Present Application
Claim 1
Patent 10,205,506
Claim 1
Claim 1: a communication apparatus to perform, in synchronization with other communication apparatuses, communication in one or more periods having a predetermined length and arriving at a predetermined time interval, the communication apparatus comprising: 
 A communication apparatus comprising: one or more processors; and at least one memory including instructions stored thereon which, when executed by the one or more processors, cause the communication apparatus to: search for other communication apparatuses each of which can execute, as a proxy of the communication apparatus, at least one of transmission processing and reception processing of a wireless signal during a period of a predetermined length which comes at a predetermined time interval;
one or more processors; and one or more memories including instructions that, when executed by the one or more processors, cause the communication apparatus to perform operations including: performing proxy processing in which at least one process of a transmission or a reception of a wireless signal is performed in the one or more periods as a substitute for a particular communication apparatus belonging to a set of plurality of communication apparatuses among which the one or more periods is synchronized;
search for other communication apparatuses each of which can execute, as a proxy of the communication apparatus, at least one of transmission processing and reception processing of a wireless signal during a period of a predetermined length which comes at a predetermined time interval; 
obtain information indicating an appearance frequency of periods during which each communication apparatus among the other communication apparatuses detected by the search can transmit/receive the wireless signals; and
deciding whether or not to enable a function of the communication apparatus for the proxy processing in accordance with a frequency of periods, among the one or more periods during 

select, from the other communication apparatuses detected by the search, an apparatus for executing the processing as the proxy of the communication apparatus based on the obtained information.


While both sets of claims decide/select a communication apparatus to execute proxy processing based on frequency of periods, the patented claim does not explicitly cite the communication apparatuses being synchronized (as claimed in the present application). The patented claim however does search for communication apparatuses that can execute/enable as a proxy of the communication apparatus, during a period of predetermined length which come at predetermined intervals. Based on the yield of this search, an apparatus for executing/enabling the processing as the proxy of the communication apparatus can be selected. Finding apparatuses with matching period of predetermined lengths and predetermined intervals is substantially similar to the patented claims’ synchronizing apparatuses based on periods, since matching lengths and intervals is one way to synchronize periods. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have matched apparatuses by matching periods of predetermined lengths and predetermined intervals as a form of synchronization to find apparatuses that have equivalent periods. 
	Claims 2-3, 7-11, 13, and 18 are similarly rejected as being substantially similar to patented claims 2-13. 



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yong et al (US PGPub No: 2016/0270137) in view of Patil et al (US PGPub No: 2015/0350866), hereafter referred to as Yong and Patil, respectively

With regards to claims 1, 13, and 18, Yong teaches through Patil, a communication apparatus (NAN service discovery proxy (NSDP); see paragraph 80, Yong) to perform, in synchronization with other communication apparatuses, communication in one or more periods having a predetermined length and arriving at a predetermined time interval (see period for synchronization of the NAN cluster; see paragraph 83, Yong), the communication apparatus comprising: 

one or more processors; and one or more memories including instructions that, when executed by the one or more processors, cause the communication apparatus to perform operations including: performing proxy processing in which at least one process of a transmission or a reception of a wireless signal (The wireless signal includes a signal, a request for more service information sent from a NAN device 426 to NAX proxy 416, for searching for a service to be provided by another communication apparatus; see paragraph 92, Yong) is performed in the one or more periods as a substitute for a particular communication apparatus (see Low Power Node device/LPN device of the NAN cluster; see paragraph 83, Yong) belonging to a set of plurality of communication apparatuses among which the one or more periods (see Patil below) is synchronized (see period for synchronization of the NAN cluster; see paragraph 83, Yong); 

deciding whether or not to enable a function of the communication apparatus for the proxy processing in accordance with a frequency of periods, among the one or more periods during which the communication apparatus is capable of performing at least one of the transmission or the reception of the wireless signal (When the LPN device wakes up (i.e. transmission/reception of wireless signal); see paragraph 94, Yong. The NAN proxy can pass NAN device 626’s information to the LPN device 436 (i.e. to enable or not enable function); see paragraph 96, Yong).   

While Yong teaches a particular communication apparatuses as the LPN, a set of plurality of communication apparatuses (NAN cluster) within a wireless network, and period for synchronization, Yong does not explicitly cite that the communication apparatus is configured to process at least one of transmission or reception of wireless signal in the period as the proxy of the particular communication apparatus belonging to the set of communication apparatuses that are in synchronization during the period.
In the same field of endeavor, Patil also teaches a network that supports NAN; see abstract, Patil. In particular, Patil discloses a feature where a communication apparatus/proxy, is configured to process transmission or reception of wireless signals, service response message/service discovery message, as a proxy of the specific communication apparatus belonging to the cluster that are in in synchronization during the period, during the discovery window of NAN network; see proxy and responding station, paragraph 59, Patil. Therefore it would have been obvious to a person of ordinary skill in the art, at the time of filing to, further modify the communication apparatus of Yong by having the communication unit process transmission/reception of wireless signals, service response/discovery messages, as a proxy of the specific communication apparatus belonging to the cluster that are synchronization during the period, in order to provide a period for processing service discovery/request messages within a NAN network.


With regards to claim 2, Yong teaches through Patil, the communication apparatus wherein in a case where the communication apparatus transmits the wireless signal for a notification of the one or more periods, in the one or more periods, the communication apparatus decides to have the function of the communication apparatus the proxy processing enabled, and wherein, in a case where the wireless signal for the notification of the one or more periods is not transmitted in the one or more periods, the communication apparatus decides to disable the function of the communication apparatus for the proxy processing (Yong teaches deciding whether stop transmit/receive or not dependent upon the device sleeping or being awake; see paragraphs 91-92, Yong).

With regards to claim 3, Yong teaches through Patil, the communication apparatus wherein in a case where a number of periods during which the communication apparatus is capable of performing at least one of the transmission or the reception of the wireless signal among the one or more periods is higher than or equal to a predetermined number, the communication apparatus decides to enable the function of the communication apparatus for the proxy processing, and wherein, in a case where the number of periods during which the communication apparatus is capable of performing at least one of the transmission or the reception of the wireless signal among the one or more periods is lower than the predetermined number, the communication apparatus decides to disable the function of the communication apparatus for the proxy processing (see discovery window availability; see paragraphs 81, 125, and 130, Yong). 

With regards to claim 7, Yong teaches through Patil, the communication apparatus wherein the wireless signal includes a signal indicating a service provided by another communication apparatus (see advertising; see paragraphs 87-88, Yong).  

With regards to claim 8, Yong	 teaches through Patil, the communication apparatus wherein the wireless signal includes a signal for searching for a service provided by another communication apparatus (see service discovery; see paragraphs 79-80, Yong).  

With regards to claim 9, Yong teaches through Patil, the communication apparatus wherein the one or more periods is a period of Discovery Window of Wi-Fi Neighbor Awareness Networking (see NAN and discovery window; see paragraphs 59 and 62-63, Yong).  

With regards to claim 10, Yong teaches through Patil, the communication apparatus wherein the set of plurality of communication apparatuses is a NAN cluster of Wi-Fi Neighbor Awareness Networking (see NAN cluster and NAN data cluster; see paragraphs 79 and 81, Yong).  

With regards to claim 11, Yong teaches through Patil, the communication apparatus wherein the particular communication apparatus is a communication apparatus that has requested the communication apparatus to perform the proxy processing (see proxy performing services such as LPN, registration, and service requests; see paragraphs 80 and 122-123, Yong).  

The obviousness motivation applied to independent claims 1, 13, and 18 are applicable to their respective dependent claims.



Response to Arguments
Applicant's arguments filed October 13, 2021 have been considered but they are not deemed fully persuasive. In lieu of the latest amendments and arguments, an updated search was performed and an updated office action is being provided.  
In lieu of the latest claim amendments, the claims are now subject to a non-statutory double patenting rejection. Please refer to the double patenting rejection for details.
In addition, in lieu of the latest claim amendments, the 103-type rejection has been changed due to newly found prior art. The new rejection is Yong et al (US PGPub No: 2016/0270137) in view of Patil et al (US PGPub No: 2015/0350866).  The following are the examiner’s response to the applicant’s arguments.
Since the 103-type rejection has been changed, the arguments directed towards the Park prior art are now moot.
Applicant’s latest arguments however further contend that Yong does not teach the claimed apparatus performing proxy processing. The examiner disagrees. While the examiner agrees with applicant’s interpretation that LPN device issues proxy processing request; see paragraph 91, Yong, the examiner disagrees with applicant’s breakdown on p. 11. In particular, applicant contends that their claimed invention has a NAN 102 issue a proxy processing request to NAN device 101, based on their specifications. However, the claims fail to recite this feature. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a NAN 102 issue a proxy processing request to NAN device 101) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, Yong does teach that when the LPN device wakes up (i.e. transmission/reception of wireless signal; see paragraph 94, Yong), the NAN proxy can pass NAN device 626’s information to the LPN device 436 (i.e. to enable or not enable function); see paragraph 96, Yong.
Applicant next argues that Yong fails to teach the claim feature of whether or not to enable a function of the communication apparatus for the proxy processing. Again the examiner disagrees. Yong teaches that when the LPN device wakes up (i.e. transmission/reception of wireless signal; see paragraph 94, Yong), the NAN proxy can pass NAN device 626’s information to the LPN device 436 (i.e. to enable or not enable function); see paragraph 96, Yong.  Furthermore, Patil explains how stations within the NAN network being capable of providing a particular service, as a proxy, can send a service response; see paragraph 59, Patil. That is, if a NAN device is able to serve a function, it can be enabled to do so as a proxy. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456